DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 4, Reference Character 83 provides, “…on the digital signal, l performing digital filtering process … based on waveform of the filtered signa.” (Emphasis added) It is suggested that this be rewritten to say, “…on the digital signal, [[l]] performing digital filtering process … based on waveform of the filtered  signal.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the term “Bluetooth,” which is a trade name or a mark used in commerce, has been noted in this application on Page 10, Line 1; Page 10, Line 25; Page 12, Line 11. The use of the term “Transonic Systems Inc.,” which is a trade name or a mark used in commerce, has been noted in this application on Page 1, Line 22; Page 13, Line 9; Page 26, Line 15; Page 26, Line 24. These terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because these claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is found: 
In claim 2 which provides for a “differentiation module that is in signal connection with said communication module, and that is configured to receive the digital signal, to perform differentiation on the digital signal, and to output the digital signal thus differentiated” and in claim 3 which provides for a “differentiation module is configured to perform differentiation on the digital signal with respect to time.” Which are being interpreted under the provisions of 35 U.S.C. 112(f) because they use the nonce term “differentiation module.” This nonce term is then modified by the functional language in claim 2 that the module is “in signal connection with said communication module, and that is configured to receive the digital signal, to perform differentiation on the digital signal, and to output the digital signal thus differentiated” and in claim 3 that the module “is configured to perform differentiation on the digital signal with respect to time” without providing modification by sufficient structure, material, or acts for performing the claimed function.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Regarding claims 2 and 3, the term “differentiation module” is used. However, there has been insufficient disclosure such that any person having ordinary skill in the art could reasonably conclude that the Applicant had possession at filing date sought. While the specification provides for a “differentiation module” the description merely provides on Page 10, Lines 9-13 that the, “differentiation module 31 … [is] implemented … by a smartphone, and more specifically, a transceiver, a microprocessor and/or a digital signal processor included in the smartphone.” This description is highly generic and provides insufficient detail to satisfy the written description requirement of 35 U.S.C. 112(a). This is because this description provides too little detail to describe how the “differentiation module” performs the claimed function of “differentiation on the digital signal” or “perform differentiation on the digital signal with respect to time.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hui, Xiaonan & Kan, Edwin. (2018). Monitoring vital signs over multiplexed radio by near-field coherent sensing. Nature Electronics (hereinafter, “Hui”) in view of P. Chiang, et al. "A Novel Wireless Photoplethysmography Blood-Flow Volume Sensor for Assessing Arteriovenous Fistula of Hemodialysis Patients," in IEEE Transactions on Industrial Electronics, vol. 64, no. 12, pp. 9626-9635, Dec. 2017 (hereinafter, “Chiang”).
	Regarding claim 1, Hui discloses a system for blood flow assessment … (See Hui: Pg. 77, Left Col., Para. 2 (providing that a, "[c]omparison of the waveform timing from different body positions offers estimates of the blood pressure (BP) through the pulse transit time (PTT), which can be extracted from the feature points of the proximal and distal arterial waveforms")), said system comprising: a radio device (See Hui: Pg. 74, Left Col., Para. 2 (clarifying that the system developed uses a, "near-field coherent sensing (NCS) ... method to directly modulate the mechanical motion on the surface and inside a body onto multiplexed radio signals integrated with a unique digital identification (ID")) including a transmitting antenna (See Hui: Pg. 75, Left Col., Para. 4 (providing that an, "essential part of … [the] NCS method and its ability to modulate vital signals over radio is a transmitting antenna"); Fig. 2b (showing a, "[s]chematic of the harmonic RFID reader … [including] Tx, [the] transmitter;" Provided below)), a receiving antenna (See Hui: Pg. 75, Left Col., Para. 4 (stating that the, "synchronization between the on-body transmitter and the far-field receiver [occurs]"); Fig. 2b (showing a, "[s]chematic of the harmonic RFID reader … [including] Rx, [the] receiver;" Provided below)), a transmitting module that is configured to cooperate with said transmitting antenna to emit a carrier radio wave … (See Hui: Pg. 76, Left Col., Para. 2 (clarifying that the, "digital clock (green dash line) is fed into two frequency synthesizers at f and 2f for coherent demodulation at 2f. The digital module performs the code-division multiple-access (CDMA) protocol. The downlink commands from the reader to tags are modulated by the digital-to-analogue converter (DAC), and then upconverted by the mixer (blue) to the carrier at f"); Fig. 2b (showing a, "[s]chematic of the harmonic RFID reader … [including] Tx, [the] transmitter;" Provided below)), and a receiving module that is configured to receive, via said receiving antenna, a return wave signal which is formed through reflection of the carrier radio wave … (See Hui: Pg. 76, Left Col., Para. 2 (stating that the, "harmonic tag backscatters to the reader at 2f"); Fig. 2b (showing a, "[s]chematic of the harmonic RFID reader … [including] Rx, [the] receiver;" Provided below)) , and to output a transmission signal which is generated based on the return wave signal (See Hui: Pg. 76, Left Col., Para. 2 (providing that the, "harmonic tag backscatters to the reader at 2f, which is down-converted to the base band by the coherent local oscillator at 2f")); and a processing device including a communication module that is in signal connection with said receiving module, and that is configured to receive the transmission signal, and to recover a digital signal from the transmission signal (See Hui: Pg. 76, Left Col., Para. 2 (clarifying that the, "harmonic tag backscatters to the reader at 2f, which is down-converted to the base band by the coherent local oscillator at 2f and sampled by the quadrature analogue-to-digital converter (ADC). The hardware of the harmonic reader is conducted with the software defined radio (SDR)"); Fig. 2b (showing a, "[s]chematic of the harmonic RFID reader … [including] the quadrature analogue-to-digital converter (ADC)[,] ... Rx, [the] receiver[, and the] FPGA, field programmable gate array;" Provided below)), a digital filtering module that is in signal connection with said communication module, and that is configured to receive the digital signal, to perform a digital filtering process on the digital signal to result in a filtered signal, and to output the filtered signal (See Hui: Pg. 78, Left Col., Para. 2 (providing that the, "raw digital signals were then filtered, digitally downconverted to the d.c. band")), and a recognition module that is in signal connection with said digital filtering module, and that is configured to receive the filtered signal (See Hui: Pg. 76, Left Col., Para. 2 (stating that the, "digital module performs the code-division multiple-access (CDMA) protocol") and Pg. 78, Left Col., Para. 2 (providing that the, "raw digital signals were then filtered ... and decoded with the CDMA algorithm to distinguish the information from each tag")), to generate a plurality of graphic files based on a waveform of the filtered signal (See Hui: Pg. 76, Left Col., Para. 2 (stating that the, "digital module performs the code-division multiple-access (CDMA) protocol") and Pg. 77, Left Col., Para. 2 (providing that the, "CDMA protocol enables simultaneous monitoring of multiple persons and also multiple points on the same person ... Comparison of the waveform timing from different body positions offers estimates of the blood pressure (BP) through the pulse transit time (PTT)"); Fig. 4 (showing the, "Blood pressure measured by NCS")), and to output a result of the image recognition as a result of the blood flow assessment (See Hui: Pg. 76, Left Col., Para. 2 (stating that the, "digital module performs the code-division multiple-access (CDMA) protocol") and Pg. 77, Left Col., Para. 2 (providing that the, "CDMA protocol enables simultaneous monitoring of multiple persons and also multiple points on the same person ... Comparison of the waveform timing from different body positions offers estimates of the blood pressure (BP) through the pulse transit time (PTT), which can be extracted from the feature points of the proximal and distal arterial waveforms ... PTT can be readily extracted from the major peaks of the two waveforms"); Fig. 4 (showing the, "Blood pressure measured by NCS")), and therefore substantially what is described by claim 1.

    PNG
    media_image1.png
    650
    636
    media_image1.png
    Greyscale

Hui Figure 2
However, Hui fails to disclose a system for blood flow assessment in an arteriovenous (AV) fistula … emit[ting] a carrier radio wave toward the AV fistula …[receiving a] reflection of the carrier radio wave by the AV fistula … and to output a result ... of the blood flow assessment of the AV fistula.
Nevertheless, Chiang teaches a system for blood flow assessment in an arteriovenous (AV) fistula (See Chiang: Abst. (providing that their disclosure regards a, "blood-flow volume (BFV) sensor is presented for assessing quality of arteriovenous fistula")) … a transmitting module that is configured to cooperate with said transmitting antenna to emit a carrier ... wave toward the AV fistula (See Chiang: Pg. 9628, Right Col., Sect. A. Analog Front-End Circuit Design, 1) Light-Emitting Diode and Photodiode, Para. 1 (providing that, "different wavelengths of light beam results in different penetration depths through human skin and tissues under ... [and] the preferred implantation depth of AVF should be 0.5–0.6 cm, which corresponds to the penetration depth of infrared. An LED-PD [31] module ... is employed, which contains an infrared LED at 904 nm")), and a receiving module that is configured to receive, via said receiving antenna, a return wave signal which is formed through reflection of the carrier ... wave by the AV fistula (See Chiang: Pg. 9628, Right Col., Sect. A. Analog Front-End Circuit Design, 1) Light-Emitting Diode and Photodiode, Para. 1 (providing that, "different wavelengths of light beam results in different penetration depths through human skin and tissues under ... [and] the preferred implantation depth of AVF should be 0.5–0.6 cm, which corresponds to the penetration depth of infrared. An LED-PD [31] module ... is employed, which contains ... a PD") and Abst. (clarifying that their disclosure regards a, "blood-flow volume (BFV) sensor is presented for assessing quality of arteriovenous fistula via noninvasive reflectance-type photoplethysmography (PPG)")) … and to output a result ... of the blood flow assessment of the AV fistula (See Chiang: Pg. 9627, Left Col. to Right Col., Sect. II. Theory and Principle, Para. 1 (providing that, "dependences of BFV on AC/direct component (DC) of PPG signal, blood oxygen, heart rate (HR), and blood pressures. Then, an intelligent computation algorithm can be forged to predict BFV with transferring found dependences to input features for the neural network (NN) model to be established")).
The teachings of Hui and the teachings of Chiang are considered to be analogous to the claimed invention because they are in the same field of systems and a methods for blood flow assessment. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Hui with the teachings of Chiang to provide for what is described in claim 1. This is because Chiang Page 9626, Right Column, Paragraph 1 clarifies that their disclosure helps to address, "how to monitor and control the quality of vascular access at AVF [arteriovenous fistula] region over an extensive period of time."
Regarding claim 2, Hui in view of Chiang teaches the system as claimed in claim 1 (See above discussion), wherein: said processing device further includes a differentiation module that is in signal connection with said communication module (See Hui: Pg. 75, Left Col., Para. 1 (providing that in, "NCS [near-field coherent sensing], the interferometry-like structure transduces the internal organs/tissues movement into amplitude modulation of the RF signal"), Pg. 76, Left Col., Para. 2 (clarifying that under, "the interferometer analogy, the movement inside the body is a ‘differential-mode’ modulation"), and Pg. 77, Left Col., Para. 2 (providing that the, "CDMA protocol enables simultaneous monitoring of multiple persons and also multiple points on the same person ... Comparison of the waveform timing from different body positions offers estimates of the blood pressure (BP) through the pulse transit time (PTT), which can be extracted from the feature points of the proximal and distal arterial waveforms ... PTT can be readily extracted from the major peaks of the two waveforms"); Fig. 4 (showing the, "Blood pressure measured by NCS") and Fig. 2b (showing a, "[s]chematic of the harmonic RFID reader … [including] the quadrature analogue-to-digital converter (ADC)[,] ... Rx, [the] receiver[, and the] FPGA, field programmable gate array;" Provided above)), and that is configured to receive the digital signal, to perform differentiation on the digital signal (See Hui: Pg. 76, Left Col., Para. 2 (clarifying that the, "harmonic tag backscatters to the reader at 2f, which is downconverted to the base band by the coherent local oscillator at 2f and sampled by the quadrature analogue-to-digital converter (ADC). The hardware of the harmonic reader is conducted with the software defined radio (SDR)"); Fig. 2b (showing a, "[s]chematic of the harmonic RFID reader … [including] the quadrature analogue-to-digital converter (ADC)[,] ... Rx, [the] receiver[, and the] FPGA, field programmable gate array;" Provided above)), and to output the digital signal thus differentiated (See Hui: Pg. 77, Left Col., Para. 2 (providing that the, "CDMA protocol enables simultaneous monitoring of multiple persons and also multiple points on the same person ... Comparison of the waveform timing from different body positions offers estimates of the blood pressure (BP) through the pulse transit time (PTT), which can be extracted from the feature points of the proximal and distal arterial waveforms ... PTT can be readily extracted from the major peaks of the two waveforms"); Fig. 4 (showing the, "Blood pressure measured by NCS")); and said digital filtering module is in signal connection with said differentiation module, and is configured to receive the digital signal thus differentiated, and to perform the digital filtering process on the digital signal thus differentiated to result in the filtered signal (See Hui: Pg. 77, Left Col., Para. 2 (providing that the, "CDMA protocol enables simultaneous monitoring of multiple persons and also multiple points on the same person ... Comparison of the waveform timing from different body positions offers estimates of the blood pressure (BP) through the pulse transit time (PTT), which can be extracted from the feature points of the proximal and distal arterial waveforms ... PTT can be readily extracted from the major peaks of the two waveforms") and Pg. 78, Left Col., Para. 2 (providing that the, "raw digital signals were then filtered ... and decoded with the CDMA algorithm to distinguish the information from each tag"); Fig. 4 (showing the, "Blood pressure measured by NCS")).
The teachings of Hui and the teachings of Chiang are considered to be analogous to the claimed invention because they are in the same field of systems and a methods for blood flow assessment. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Hui with the teachings of Chiang to provide for what is described in claim 2. This is because Chiang Page 9626, Right Column, Paragraph 1 clarifies that their disclosure helps to address, "how to monitor and control the quality of vascular access at AVF [arteriovenous fistula] region over an extensive period of time."
Regarding claim 3, Hui in view of Chiang teaches the system as claimed in claim 2 (See above discussion), wherein said differentiation module is configured to perform differentiation on the digital signal with respect to time (See Hui: Pg. 77, Left Col., Para. 2 (providing that the, "CDMA protocol enables simultaneous monitoring of multiple persons and also multiple points on the same person ... Comparison of the waveform timing from different body positions offers estimates of the blood pressure (BP) through the pulse transit time (PTT), which can be extracted from the feature points of the proximal and distal arterial waveforms ... PTT can be readily extracted from the major peaks of the two waveforms") and Pg. 78, Left Col., Para. 2 (providing that the, "raw digital signals were then filtered ... and decoded with the CDMA algorithm to distinguish the information from each tag"); Fig. 4 (showing the, "Blood pressure measured by NCS [with respect to time]")).
The teachings of Hui and the teachings of Chiang are considered to be analogous to the claimed invention because they are in the same field of systems and a methods for blood flow assessment. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Hui with the teachings of Chiang to provide for what is described in claim 3. This is because Chiang Page 9626, Right Column, Paragraph 1 clarifies that their disclosure helps to address, "how to monitor and control the quality of vascular access at AVF [arteriovenous fistula] region over an extensive period of time."
Regarding claim 4, Hui in view of Chiang teaches the system as claimed in claim 1 (See above discussion), wherein said receiving module includes: a demodulation and filtering circuit that is electrically connected to said receiving antenna (See Hui: Pg. 76, Left Col., Para. 2 (clarifying that the, "digital clock (green dash line) is fed into two frequency synthesizers at f and 2f for coherent demodulation at 2f. The digital module performs the code-division multiple-access (CDMA) protocol ... The harmonic tag backscatters to the reader at 2f, which is downconverted to the base band by the coherent local oscillator at 2f and sampled by the quadrature analogue-to-digital converter (ADC)"); Fig. 2b (showing a, "[s]chematic of the harmonic RFID reader … [including] Rx, [the] receiver … [and] HPF, [the] high-pass filter;" Provided above)), and that is configured to receive the return wave signal, to perform demodulation and filtering on the return wave signal to result in a demodulated signal, and to output the demodulated signal (See Hui: Pg. 76, Left Col., Para. 2 (clarifying that the, "digital clock (green dash line) is fed into two frequency synthesizers at f and 2f for coherent demodulation at 2f. The digital module performs the code-division multiple-access (CDMA) protocol ... The harmonic tag backscatters to the reader at 2f, which is downconverted to the base band by the coherent local oscillator at 2f and sampled by the quadrature analogue-to-digital converter (ADC)"); Fig. 2b (showing a, "[s]chematic of the harmonic RFID reader … [including] Rx, [the] receiver … [and] HPF, [the] high-pass filter;" Provided above)); an analog-to-digital converter that is electrically connected to said demodulation and filtering circuit, and that is configured to receive the demodulated signal, to perform an analog-to-digital conversion on the demodulated signal to result in the digital signal, and to output the digital signal (See Hui: Pg. 76, Left Col., Para. 2 (clarifying that the, "digital clock (green dash line) is fed into two frequency synthesizers at f and 2f for coherent demodulation at 2f. The digital module performs the code-division multiple-access (CDMA) protocol ... The harmonic tag backscatters to the reader at 2f, which is downconverted to the base band by the coherent local oscillator at 2f and sampled by the quadrature analogue-to-digital converter (ADC)"); Fig. 2b (showing a, "[s]chematic of the harmonic RFID reader … [including] the quadrature analogue-to-digital converter (ADC) ... Rx, [the] receiver … [and] HPF, [the] high-pass filter;" Provided above)); and a transmission circuit that is electrically connected to said analog-to-digital converter, and that is configured to receive the digital signal, to transform the digital signal into the transmission signal, and to output the transmission signal (See Chiang: Pg. 9628, Left Col. to Right Col., Sect. III. System Design (stating that the, "system consists of a light-emitting diode (LED), a photodiode (PD), analog front-end circuit … [and] a wireless communication unit") and Pg. 9632, Left Col. Sect. D, Wireless Communication and GUI, Para. 1 (providing that, "wireless communication is adopted and implemented in sensor circuitry. A Bluetooth module connected to serial peripheral interface of micro-controller unit (MCU) is implemented and to perform data exchange between the proposed device and GUI in a laptop"); Fig. 2 (showing the path between the "PD" (photo diode), "ADC' (analog-to-digital converter), "MCU" (micro-controller unit), and the "Wireless Module;" Provided below)).

    PNG
    media_image2.png
    573
    1428
    media_image2.png
    Greyscale

Chiang Figure 2
The teachings of Hui and the teachings of Chiang are considered to be analogous to the claimed invention because they are in the same field of systems and a methods for blood flow assessment. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Hui with the teachings of Chiang to provide for what is described in claim 4. This is because Chiang Page 9626, Right Column, Paragraph 1 clarifies that their disclosure helps to address, "how to monitor and control the quality of vascular access at AVF [arteriovenous fistula] region over an extensive period of time."
Regarding claim 5, Hui in view of Chiang teaches the system as claimed in claim 1 (See above discussion), wherein said digital filtering module is configured to pass a part of the digital signal with a frequency ranging from 0.2 Hz to 10 Hz as the filtered signal (See Hui: Pg. 78, Left Col., Para. 2 (providing that, "signals were processed by the bandpass filter between 0.9 Hz and 15 Hz")).
The teachings of Hui and the teachings of Chiang are considered to be analogous to the claimed invention because they are in the same field of systems and a methods for blood flow assessment. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Hui with the teachings of Chiang to provide for what is described in claim 5. This is because Chiang Page 9626, Right Column, Paragraph 1 clarifies that their disclosure helps to address, "how to monitor and control the quality of vascular access at AVF [arteriovenous fistula] region over an extensive period of time."
Regarding claim 7, Hui discloses a method for blood flow assessment ... (See Hui: Pg. 77, Left Col., Para. 2 (providing that a, "[c]omparison of the waveform timing from different body positions offers estimates of the blood pressure (BP) through the pulse transit time (PTT), which can be extracted from the feature points of the proximal and distal arterial waveforms")), to be implemented by a system for blood flow assessment … (See Hui: Pg. 77, Left Col., Para. 2 (providing that a, "[c]omparison of the waveform timing from different body positions offers estimates of the blood pressure (BP) through the pulse transit time (PTT), which can be extracted from the feature points of the proximal and distal arterial waveforms")) said method comprising: A) emitting a carrier radio wave …  (See Hui: Pg. 76, Left Col., Para. 2 (clarifying that the, "digital clock (green dash line) is fed into two frequency synthesizers at f and 2f for coherent demodulation at 2f. The digital module performs the code-division multiple-access (CDMA) protocol. The downlink commands from the reader to tags are modulated by the digital-to-analogue converter (DAC), and then upconverted by the mixer (blue) to the carrier at f"); Fig. 2b (showing a, "[s]chematic of the harmonic RFID reader … [including] Tx, [the] transmitter;" Provided above)) and receiving a return wave signal which is formed through reflection of the carrier radio wave … (See Hui: Pg. 76, Left Col., Para. 2 (stating that the, "harmonic tag backscatters to the reader at 2f"); Fig. 2b (showing a, "[s]chematic of the harmonic RFID reader … [including] Rx, [the] receiver;" Provided above)); B) generating a transmission signal based on the return wave signal (See Hui: Pg. 76, Left Col., Para. 2 (providing that the, "harmonic tag backscatters to the reader at 2f, which is downconverted to the base band by the coherent local oscillator at 2f")); C) recovering a digital signal from the transmission signal (See Hui: Pg. 76, Left Col., Para. 2 (clarifying that the, "harmonic tag backscatters to the reader at 2f, which is downconverted to the base band by the coherent local oscillator at 2f and sampled by the quadrature analogue-to-digital converter (ADC). The hardware of the harmonic reader is conducted with the software defined radio (SDR)"); Fig. 2b (showing a, "[s]chematic of the harmonic RFID reader … [including] the quadrature analogue-to-digital converter (ADC)[,] ... Rx, [the] receiver[, and the] FPGA, field programmable gate array;" Provided above)), performing a digital filtering process on the digital signal to result in a filtered signal (See Hui: Pg. 78, Left Col., Para. 2 (providing that the, "raw digital signals were then filtered, digitally downconverted to the d.c. band")), and generating a plurality of graphic files based on a waveform of the filtered signal (See Hui: Pg. 76, Left Col., Para. 2 (stating that the, "digital module performs the code-division multiple-access (CDMA) protocol") and Pg. 77, Left Col., Para. 2 (providing that the, "CDMA protocol enables simultaneous monitoring of multiple persons and also multiple points on the same person ... Comparison of the waveform timing from different body positions offers estimates of the blood pressure (BP) through the pulse transit time (PTT)"); Fig. 4 (showing the, "Blood pressure measured by NCS")); and D) performing image recognition on the graphic files (See Hui: Pg. 76, Left Col., Para. 2 (stating that the, "digital module performs the code-division multiple-access (CDMA) protocol") and Pg. 78, Left Col., Para. 2 (providing that the, "raw digital signals were then filtered ... and decoded with the CDMA algorithm to distinguish the information from each tag")), and outputting a result of the image recognition as a result of the blood flow assessment (See Hui: Pg. 76, Left Col., Para. 2 (stating that the, "digital module performs the code-division multiple-access (CDMA) protocol") and Pg. 77, Left Col., Para. 2 (providing that the, "CDMA protocol enables simultaneous monitoring of multiple persons and also multiple points on the same person ... Comparison of the waveform timing from different body positions offers estimates of the blood pressure (BP) through the pulse transit time (PTT), which can be extracted from the feature points of the proximal and distal arterial waveforms ... PTT can be readily extracted from the major peaks of the two waveforms"); Fig. 4 (showing the, "Blood pressure measured by NCS")), and therefore substantially what is described by claim 7.
However, Hui fails to disclose a method for blood flow assessment in an arteriovenous (AV) fistula, to be implemented by a system for blood flow assessment in an AV fistula … emitting a carrier radio wave toward the AV fistula …[receiving a] reflection of the carrier radio wave by the AV fistula … and outputting a result of the ... blood flow assessment of the AV fistula.
Nevertheless, Chiang teaches a method for blood flow assessment in an arteriovenous (AV) fistula (See Chiang: Abst. (providing that their disclosure regards a, "blood-flow volume (BFV) sensor is presented for assessing quality of arteriovenous fistula")), to be implemented by a system for blood flow assessment in an AV fistula (See Chiang: Abst. (providing that their disclosure regards a, "blood-flow volume (BFV) sensor is presented for assessing quality of arteriovenous fistula")), said method comprising: A) emitting a carrier ... wave toward the AV fistula (See Chiang: Pg. 9628, Right Col., Sect. A. Analog Front-End Circuit Design, 1) Light-Emitting Diode and Photodiode, Para. 1 (providing that, "different wavelengths of light beam results in different penetration depths through human skin and tissues under ... [and] the preferred implantation depth of AVF should be 0.5–0.6 cm, which corresponds to the penetration depth of infrared. An LED-PD [31] module ... is employed, which contains an infrared LED at 904 nm")) and receiving a return wave signal which is formed through reflection of the carrier ... wave by the AV fistula (See Chiang: Pg. 9628, Right Col., Sect. A. Analog Front-End Circuit Design, 1) Light-Emitting Diode and Photodiode, Para. 1 (providing that, "different wavelengths of light beam results in different penetration depths through human skin and tissues under ... [and] the preferred implantation depth of AVF should be 0.5–0.6 cm, which corresponds to the penetration depth of infrared. An LED-PD [31] module ... is employed, which contains ... a PD") and Abst. (clarifying that their disclosure regards a, "blood-flow volume (BFV) sensor is presented for assessing quality of arteriovenous fistula via noninvasive reflectance-type photoplethysmography (PPG)")) … and outputting a result of the ... blood flow assessment of the AV fistula (See Chiang: Pg. 9627, Left Col. to Right Col., Sect. II. Theory and Principle, Para. 1 (providing that, "dependences of BFV on AC/direct component (DC) of PPG signal, blood oxygen, heart rate (HR), and blood pressures. Then, an intelligent computation algorithm can be forged to predict BFV with transferring found dependences to input features for the neural network (NN) model to be established")).
The teachings of Hui and the teachings of Chiang are considered to be analogous to the claimed invention because they are in the same field of systems and a methods for blood flow assessment. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Hui with the teachings of Chiang to provide for what is described in claim 7. This is because Chiang Page 9626, Right Column, Paragraph 1 clarifies that their disclosure helps to address, "how to monitor and control the quality of vascular access at AVF [arteriovenous fistula] region over an extensive period of time."
Regarding claim 8, Hui in view of Chiang teaches the method as claimed in claim 7 (See above discussion), wherein step C) includes performing differentiation on the digital signal (See Hui: Pg. 75, Left Col., Para. 1 (providing that in, "NCS [near-field coherent sensing], the interferometry-like structure transduces the internal organs/tissues movement into amplitude modulation of the RF signal"), Pg. 76, Left Col., Para. 2 (clarifying that under, "the interferometer analogy, the movement inside the body is a ‘differential-mode’ modulation"), and Pg. 77, Left Col., Para. 2 (providing that the, "CDMA protocol enables simultaneous monitoring of multiple persons and also multiple points on the same person ... Comparison of the waveform timing from different body positions offers estimates of the blood pressure (BP) through the pulse transit time (PTT), which can be extracted from the feature points of the proximal and distal arterial waveforms ... PTT can be readily extracted from the major peaks of the two waveforms"); Fig. 4 (showing the, "Blood pressure measured by NCS") and Fig. 2b (showing a, "[s]chematic of the harmonic RFID reader … [including] the quadrature analogue-to-digital converter (ADC)[,] ... Rx, [the] receiver[, and the] FPGA, field programmable gate array;" Provided above)), and performing the digital filtering process on the digital signal thus differentiated to result in the filtered signal (See Hui: Pg. 77, Left Col., Para. 2 (providing that the, "CDMA protocol enables simultaneous monitoring of multiple persons and also multiple points on the same person ... Comparison of the waveform timing from different body positions offers estimates of the blood pressure (BP) through the pulse transit time (PTT), which can be extracted from the feature points of the proximal and distal arterial waveforms ... PTT can be readily extracted from the major peaks of the two waveforms") and Pg. 78, Left Col., Para. 2 (providing that the, "raw digital signals were then filtered ... and decoded with the CDMA algorithm to distinguish the information from each tag"); Fig. 4 (showing the, "Blood pressure measured by NCS")).
The teachings of Hui and the teachings of Chiang are considered to be analogous to the claimed invention because they are in the same field of systems and a methods for blood flow assessment. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Hui with the teachings of Chiang to provide for what is described in claim 8. This is because Chiang Page 9626, Right Column, Paragraph 1 clarifies that their disclosure helps to address, "how to monitor and control the quality of vascular access at AVF [arteriovenous fistula] region over an extensive period of time."
Regarding claim 9, Hui in view of Chiang teaches the method as claimed in claim 8 (See above discussion), wherein step C) includes performing differentiation on the digital signal with respect to time (See Hui: Pg. 77, Left Col., Para. 2 (providing that the, "CDMA protocol enables simultaneous monitoring of multiple persons and also multiple points on the same person ... Comparison of the waveform timing from different body positions offers estimates of the blood pressure (BP) through the pulse transit time (PTT), which can be extracted from the feature points of the proximal and distal arterial waveforms ... PTT can be readily extracted from the major peaks of the two waveforms") and Pg. 78, Left Col., Para. 2 (providing that the, "raw digital signals were then filtered ... and decoded with the CDMA algorithm to distinguish the information from each tag"); Fig. 4 (showing the, "Blood pressure measured by NCS [with respect to time]")).
The teachings of Hui and the teachings of Chiang are considered to be analogous to the claimed invention because they are in the same field of systems and a methods for blood flow assessment. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Hui with the teachings of Chiang to provide for what is described in claim 9. This is because Chiang Page 9626, Right Column, Paragraph 1 clarifies that their disclosure helps to address, "how to monitor and control the quality of vascular access at AVF [arteriovenous fistula] region over an extensive period of time."
Claims 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hui in view of Chiang as applied to claims 1 and 7 above, and further in view of Acharya, U, et al. (2017). Application of Deep Convolutional Neural Network for Automated Detection of Myocardial Infarction Using ECG Signals. Information Sciences 415-416, pp. 190-198 (hereinafter, “Acharya”).
Regarding claim 6, Hui in view of Chiang teaches the system as claimed in claim 1 (See above discussion), wherein said recognition module is a server (See Chiang: Pg. 9632, Left Col. Sect. D, Wireless Communication and GUI, Para. 1 (providing that for, "the purpose of telemedicine and homecare, wireless communication is adopted and implemented in sensor circuitry. A Bluetooth module connected to serial peripheral interface of micro-controller unit (MCU) is implemented and to perform data exchange between the proposed device and GUI in a laptop. Besides, a GUI is implemented in a laptop for not only displaying the real-time measurement results, but also featuring customized cloud storage and remote monitoring for clinical use")), and therefore substantially what is described by claim 6.
However, Hui in view of Chiang fails to teach includ[ing] a database that is configured to store in advance a convolutional neural network (CNN) model, and is configured to perform image recognition on the graphic files by using the CNN model.
Nevertheless, Acharya teaches includ[ing] a database that is configured to store in advance a convolutional neural network (CNN) model (See Acharya: Pg. 193, Sect. 3 Methodology, 3.1. Pre-processing, Para. 2 (providing that the, "ECG signals are segmented … before feeding the ECG segments into the 1-dimensional deep learning CNN for training and testing")), and is configured to perform image recognition on the graphic files by using the CNN model (See Acharya: Pg. 197, Sect. Conclusion, Para. 1 (stating that in this disclosure proposed, "a novel method to automatically diagnose MI using 11-layer deep CNN … [and the] system attained high-performance results … [based on] the ECG beats")).
The teachings of Hui, the teachings of Chiang, and the teachings of Acharya are considered to be analogous to the claimed invention because they are in the same field of systems and a methods for blood flow assessment. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Hui with the teachings of Chiang and the teachings of Acharya to provide for what is described in claim 6. This is because Chiang Page 9626, Right Column, Paragraph 1 clarifies that their disclosure helps to address, "how to monitor and control the quality of vascular access at AVF [arteriovenous fistula] region over an extensive period of time." Furthermore, because Acharya Page 191, Paragraph 8 which provides the motivation that  "CNN [Convolutional Neural Network] has been successfully utilized in computer vision since the early 21st century … [and] has performed well in the biomedical signal and image processing domain."
Regarding claim 10, Hui in view of Chiang teaches the method as claimed in claim 7 (See above discussion), and therefore substantially what is described by claim 10.
However, Hui in view of Chiang fails to teach wherein step C) further includes: Cl) computing a heartbeat sampling number based on a heart rate of a subject, and determining, for every heartbeat sampling number of discrete data points of the filtered signal, an extremum of the filtered signal from among the discrete data points; and C2) dividing, based on the extrema thus determined, the filtered signal into a plurality of signal segments; and C2) dividing, based on the extrema thus determined, the filtered signal into a plurality of signal segments.
Nevertheless, Acharya teaches wherein step C) further includes: Cl) computing a heartbeat sampling number based on a heart rate of a subject (See Acharya: Pg. 192, Sect. 2 Data Used, Para. 1 (stating that each, "signal is sampled at 1000 samples per second. We have used a total of 10,546 normal ECG beats and 40,182 MI ECG beats for this study. Each ECG beat consists of 651 samples comprising of one P-QRS-T wave")), and determining, for every heartbeat sampling number of discrete data points of the filtered signal, an extremum of the filtered signal from among the discrete data points (See Acharya: Pg. 193, Sect. 3 Methodology, 3.1. Pre-processing, Para. 1 (providing that validation of the, "proposed method [is done] with two sets of ECG data … in one of the dataset[s], we denoised and removed the baseline wander from the ECG signal using Daubechies wavelet 6 mother wavelet function … [t]hen, we carried out the R-peak detection on both datasets")); and C2) dividing, based on the extrema thus determined, the filtered signal into a plurality of signal segments (See Acharya: Pg. 193, Sect. 3 Methodology, 3.1. Pre-processing, Para. 2 (clarifying that validation of the, "proposed method [is done] with two sets of ECG data … in one of the dataset[s], we denoised and removed the baseline wander from the ECG signal using Daubechies wavelet 6 mother wavelet function … [t]hen, we carried out the R-peak detection on both datasets")); and C2) dividing, based on the extrema thus determined, the filtered signal into a plurality of signal segments (See Acharya: Abst. (providing that, "it is challenging to visually interpret the ECG signals due to its small amplitude and duration. Therefore, we propose a novel approach to automatically detect the MI using ECG signals. In this study, we implemented a convolutional neural network (CNN) algorithm for the automated detection of a normal and MI ECG beats"); Fig. 2).
The teachings of Hui, the teachings of Chiang, and the teachings of Acharya are considered to be analogous to the claimed invention because they are in the same field of systems and a methods for blood flow assessment. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Hui with the teachings of Chiang and the teachings of Acharya to provide for what is described in claim 10. This is because Chiang Page 9626, Right Column, Paragraph 1 clarifies that their disclosure helps to address, "how to monitor and control the quality of vascular access at AVF [arteriovenous fistula] region over an extensive period of time." Furthermore, because Acharya Page 191, Paragraph 8 which provides the motivation that  "CNN [Convolutional Neural Network] has been successfully utilized in computer vision since the early 21st century … [and] has performed well in the biomedical signal and image processing domain."
Regarding claim 11, Hui in view of Chiang teaches the method as claimed in claim 7 (See above discussion), and therefore substantially what is described by claim 11.
However, Hui in view of Chiang fails to teach wherein step D) includes performing image recognition on the graphic files by using a convolutional neural network (CNN) model.
Nevertheless, Acharya teaches wherein step D) includes performing image recognition on the graphic files by using a convolutional neural network (CNN) model (See Acharya: Pg. 197, Sect. Conclusion, Para. 1 (stating that in this disclosure proposed, "a novel method to automatically diagnose MI using 11-layer deep CNN … [and the] system attained high-performance results … [based on] the ECG beats")).
The teachings of Hui, the teachings of Chiang, and the teachings of Acharya are considered to be analogous to the claimed invention because they are in the same field of systems and a methods for blood flow assessment. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Hui with the teachings of Chiang and the teachings of Acharya to provide for what is described in claim 11. This is because Chiang Page 9626, Right Column, Paragraph 1 clarifies that their disclosure helps to address, "how to monitor and control the quality of vascular access at AVF [arteriovenous fistula] region over an extensive period of time." Furthermore, because Acharya Page 191, Paragraph 8 which provides the motivation that  "CNN [Convolutional Neural Network] has been successfully utilized in computer vision since the early 21st century … [and] has performed well in the biomedical signal and image processing domain."
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hui in view of Chiang as applied to claim 7 above, and further in view of Simonyan, K., & Zisserman, A. (2015). Very Deep Convolutional Networks for Large-Scale Image Recognition. CoRR (hereinafter, “Simonyan”).
Regarding claim 12, Hui in view of Chiang teaches the method as claimed in claim 7 (See above discussion), and therefore substantially what is described by claim 12.
However, Hui in view of Chiang fails to teach wherein step D) includes performing image recognition on the graphic files by using a Visual Geometry Group-19 (VGG-19) model.
Nevertheless, Simonyan teaches wherein step D) includes performing image recognition on the graphic files by using a Visual Geometry Group-19 (VGG-19) model (See Simonyan: Abst. (stating that in, "this work we investigate the effect of the convolutional network depth on its accuracy in the large-scale image recognition setting") and Page 12, Table 11 (providing that use of the, "VGG Net-E (19 layers) [was investigated]")).
The teachings of Hui, the teachings of Chiang, and the teachings of Simonyan are considered to be analogous to the claimed invention because they are in the same field of digital image processing. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Hui with the teachings of Chiang and the teachings of Simonyan to provide for what is described in claim 12. This is because Chiang Page 9626, Right Column, Paragraph 1 clarifies that their disclosure helps to address, "how to monitor and control the quality of vascular access at AVF [arteriovenous fistula] region over an extensive period of time." Furthermore, because Simonyan Page 1, Section 1 Introduction, Paragraph 3 provides the motivation that using their study resulted in, "significantly more accurate ConvNet architectures, which not only achieve the state-of-the-art accuracy on ILSVRC [ImageNet Large-ScaleVisual Recognition Challenge] classification and localisation tasks, but are also applicable to other image recognition datasets, where they achieve excellent performance even when used as a part of a relatively simple pipeline[]."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793